DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that prior art does not teach the control unit controls the bidirectional AC- DC converter so that a phase of the regenerative AC current is opposite to a phase of the supply AC current Ip monitored by the monitoring unit the examiner respectfully disagrees. In the case as expressed in the disclosure it is possible to supply the regenerative energy to the load efficiently even when the source of the AC power is not operated with the power factor=1. In other words as interpreted any disturbance seen by the load will be diminishes or eliminated by injecting a counter value that can improve the power factor independent of the source. 
In regards to applicant argument that it is respectfully submitted that tie interpretation of the USPTO that suppressing the invalid energy generation requires opposing phases of the regenerative AC current and the supply AC current Ip is not at least inherently  taught by Moon In this regard, it is noted lat MPEP 2144 states that official notice without documentary evidence to support an examiner's conclusion is permissible only in some circumstances and that it is always preferable the examiner disagrees with applicant statement as it is well known by KVL expressed below that that the sum of the currents must be zero and this would also apply to currents in the vector or polar notation.
Further as defined in the filed in an academic form when it comes to phases Phase Cancellation occurs when two signals of the same frequency are out of phase with each other resulting in a net reduction in the overall level of the combined signal. If two identical signals are 100% or 180 degrees out of phase they will completely cancel one another if combined, also known as destructive interference.
As known in the field The principle of superposition of waves states that when two or more propagating waves of the same type are incident on the same point, the resultant amplitude at that point is equal to the vector sum of the amplitudes of the individual waves  a crest of one wave meets a trough of another wave, then the amplitude is equal to the difference in the individual amplitudes—this is known as destructive interference destructive interference occurs when the difference is an odd multiple of π (180 degrees). 
 All other arguments are considered but not found persuasive. 	  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mandalakas et al (US 2008/0315685) in view of Moon (US 2012/0153726) 
Regarding claim 1, Mandalakas teaches a power distribution system (see, Figs. 1 and 10, para 0045) comprising:
a distribution unit  (see nodes 54, 56 and 58 para 0051, Fig. 1) that splits a supply AC current Ip (see line current ILA, ILB, and ILC, para 0071, Fig. 1) from an external AC power supply (see from utility, Fig. 1) into a first distributed AC current (see load currents ITA, ITB and ITC, Fig. 1)  and 
a second distributed AC current (see filter current  IFA, IFB, IFC,  Fig. 1) and distributes the first distributed AC current to a first load  (see load, Fig. 1) and distributes the second distributed AC current to a bidirectional AC-DC converter (see inverter I,  capacitors 32 and 34 and DC-to-DC converter E, para 0122-0125, Figs. 1 & 10);
a current monitoring unit that monitors the supply AC current Ip (see Line current sensors 70, 72 and 74, para 0052, Fig. 1); and a control unit that controls the bidirectional AC-DC 
Mandalaks does not disclose the control unit controls the control unit controls the bidirectional AC-DC converter so that a phase of the regenerative AC current is opposite to a phase of the supply AC current Ip monitored by the monitoring unit.
Moon in the same filed teaches the control unit controls the control unit controls the bidirectional AC-DC converter so that a phase of the regenerative AC current is opposite to a phase of the supply AC current Ip monitored by the monitoring unit (see para 0066 Fig. 3; the Examiner is interpreting opposite to be a phase as suppression or cancelation of the undesired spikes or sags. Stated differently current is generate or absorb into the system independently controlling real and reactive power outputted to counter (i.e. suppress) electrical disturbances within the electrical system that can adversely affect power quality and efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandalakas with the teachings of Moon by having the control unit controls the control unit controls the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Mandalakas as applied to claim 1 above, and further in view of Chen (US 2017/0045561).
Regarding claim 3, Mandalakas in view of Moon disclose the control unit (see Line current sensors 70, 72 and 74, para 0052, Fig. 1).
The Combination does not disclose finds a sum of the first distributed AC current and the second distributed AC current monitored by the current monitoring unit and defines the sum as the supply of AC current IP.
It is known by Kirchhoff's first law (nodal rule) that, for any node (junction) in an electrical circuit, the sum of currents flowing into that node is equal to the sum of currents flowing out of that node. In other words, Kirchhoff's first law states that Iin=I1+…+In.
Chen in the field of electric meters for power distribution networks in the field of power utility (AC grid) teaches that the current monitoring unit monitors the supply AC current Ip (see total current determination circuit 306, para 0033, Fig. 3) by finds a sum of the first distributed AC current and the second distributed AC current monitoring unit and defines the sum as the supply of AC current IP (see a sum of currents of each branch of a plurality of branches of a power distribution network,  para 0033, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandalakas with the teachings of Chen by having finds a sum of the first distributed AC current and the second 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Mandalakas in view of Moon, and further in view of Chen (US 2017/0045561).
Regarding claim 4, Mandalakas in view of Moon disclose the control unit (see Line current sensors 70, 72 and 74, para 0052, Fig. 1).
The combination does not disclose  finding a sum of the first distributed AC current and the second distributed AC current monitoring by the current monitoring unit and defines the sum as the supply AC current IP.
It is known by Kirchhoff's first law (nodal rule) that, for any node (junction) in an electrical circuit, the sum of currents flowing into that node is equal to the sum of currents flowing out of that node. In other words, Kirchhoff's first law states that Iin=I1+…+In. 
Chen in the field of electric meters for power distribution networks in the field of power utility (AC grid) teaches that the current monitoring unit monitors the supply AC current Ip (see total current determination circuit 306, para 0033, Fig. 3) by finding a sum of the first distributed AC current and the second distributed AC current (see a sum of currents of each branch of a plurality of branches of a power distribution network, para 0033, Fig. 3) monitoring by the current monitoring unit and defines the sum as the supply AC current IP.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandalakas in view of Moon with the teachings of Chen by having the current monitoring unit monitors the supply AC current Ip by finding a sum of the first distributed AC current and the second distributed AC current monitoring by the current monitoring unit and defines the sum as the supply AC current IP in order to provide an accurate electric usage information, input power from an AC source, determine AC power failure and to make a decision whether a supplemental power source should be activated to provide power to the loads where input power may not be enough to power loads.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836